In the
United States Court of Appeals
For the Seventh Circuit

No. 01-3596

Thomas L. Hickey, III
and Hickey Funeral Home,

Plaintiffs-Appellants,

v.

Frank O’Bannon, individually and
in his official capacity as Governor of
the State of Indiana, Lawrence Voelker,
individually and in his capacity as a
purported member of the Indiana State Board of
Funeral and Cemetery Service, Jerry Maguire,
individually and in his official capacity as a member
of the Indiana State Board of Funeral and Cemetery
Service, et al.,

Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of Indiana, South Bend Division.
No. 3:00cv0657 AS--Allen Sharp, Judge.

Argued February 14, 2002--Decided April 25, 2002



  Before Flaum, Chief Judge, Bauer and Evans,
Circuit Judges.

  Bauer, Circuit Judge. The plaintiffs-
appellants filed suit against the
defendants-appellees, claiming, among
other things, deprivation of their
constitutional rights in violation of 42
U.S.C. sec. 1983. The district court
dismissed the appellants’ complaint in
its entirety, finding no constitutional
basis to award the relief requested. We
AFFIRM the decision of the district court.

Background

  In September of 1997, a complaint was
filed against the appellants with the
consumer protection division of the
Indiana Attorney General’s Office. That
complaint resulted in disciplinary action
against the appellants, the dispensation
of which serves as the basis for this
lawsuit.

  The filing of the September 1997
consumer complaint against the appellants
prompted the state of Indiana, by way of
its deputy attorney general, to file a
disciplinary complaint/1 with the
Indiana State Board of Funeral and
Cemetery Service (the "Board"). The Board
in turn instituted administrative
proceedings, including three hearings at
which the appellants were present and
fully participated. Throughout the
proceedings, the appellants challenged
the status of certain Board members,
arguing that such members were ineligible
to serve under state statute.
Notwithstanding the appellants’
objections, the Board issued its Final
Order imposing sanctions against the
appellants.

  The appellants subsequently filed a
Verified Petition for Judicial Review of
Agency Action in Indiana state court, and
the Board’s Final Order was ultimately
set aside on state statutory grounds.
After winning in state court, the
appellants initiated this suit, seeking a
remedy for claimed deprivation of
"rights, privileges or immunities secured
by the Constitution or laws of the United
States or the state of Indiana." The
district court dismissed the appellants’
complaint, finding no appropriate basis
under United States Constitution or
section 1983 to award the relief
requested therein. We agree with the
district court that the appellants’
complaint fails to set forth facts that,
if true, establish a constitutional
violation.

Discussion

  We review the district court’s decision
to grant the appellee’s motion to dismiss
de novo.

  Under Federal Rule of Civil Procedure
12(b)(6), dismissal of a complaint is
proper where it appears beyond doubt that
the plaintiff can prove no set of facts
in support of his or her claim on which
relief may be granted. Szumny v. Amer.
Gen. Fin., Inc., 246 F.3d 1065, 1067 (7th
Cir. 2001) (citations omitted). At a
minimum, a complaint must contain facts
sufficient to state a claim as a matter
of law. Fries v. Helsper, 146 F.3d 452,
457 (7th Cir. 1998). All well-pleaded
facts are accepted as true and are
construed in favor of the plaintiff.
McLeod v. Arrow Marine Transp., Inc., 258
F.3d 608, 614 (7th Cir. 2001). Further,
we are not obliged to accept as true
legal conclusions or usupported
conclusions of fact. Id.

  Here, the appellants failed to plead
facts that, if true, state a
constitutional or section 1983 violation
as a matter of law. Accepting all facts
therein as true, the most liberal reading
of the appellants’ complaint reveals only
that the Board failed to comply with
procedural rules for conducting
administrative hearings as provided by
state statute. That is an insufficient
basis on which to state a federal due
process claim. Pro-Eco, Inc. v. Bd. of
Comm’rs, 57 F.3d 505, 514 (7th Cir. 1995)
(a violation of a state procedural
statute does not offend the
Constitution); Wallace v. Tilley, 41 F.3d
296, 301 (7th Cir. 1994) ("The denial of
state procedures in and of itself does
not create inadequate process under the
federal constitution."); Osteen v.
Henley, 13 F.3d 221, 225 (7th Cir. 1993)
("[A] violation of state law . . . is not
a denial of due process, even if the
state law confers a procedural right.");
Coniston Corp. v. Village of Hoffman
Estates, et al., 844 F.2d 461, 467 (7th
Cir. 1988) ("A violation of state law is
not a denial of due process . . . .")
(citations omitted). Indeed, the
appellants did receive all the due
process to which they were
constitutionally entitled; namely, notice
and the opportunity to be heard. See,
e.g., Zauderer v. Office of Disciplinary
Counsel, 471 U.S. 626, 654-55 (1985)
(notice of and opportunity to be heard at
disciplinary proceeding sufficient to
satisfy demands of federal due process).

  Moreover, the appellants have already
sought and won relief pursuant to state
statute for the procedural deprivations
of which they complain. Cf. Pro-Eco,
Inc., 57 F.3d at 514 (noting that
plaintiff had already received relief for
the defendant’s violation of a state
procedural statute in the form of
invalidation of the subject ordinance
when ruling that state procedural
violation did not offend the United
States Constitution). As noted by the
district court, the appellants are simply
not entitled to more procedure than this
under federal law. Because the appellants
failed to plead facts sufficient to
support their constitutional claims and
on which relief could be granted, we find
no error in the district court’s grant of
the appellees’ motion to dismiss, and,
therefore, we need not reach the issue of
immunity.

Conclusion

  The district court’s dismissal of the
appellants’ case is hereby AFFIRMED.

FOOTNOTE

/1 The state later filed an amended disciplinary
complaint against the appellants, upon which the
Final Order issued by the Board is predicated.